Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are pending. Applicant’s preliminary amendment filed 9/23/2020 is acknowledged. 

2.  Applicant’s IDSs, filed 9/26/2018, 5/11/2020, 7/22/2020, 6/7/2020 and 1/22/22, are acknowledged and have been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.  Claims 28 and 65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The use of “transgene that encodes a nucleic acid” renders the claim indefinite because one of skill in the art would not understand how a nucleic acid can encode another nucleic acid.


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999).

With respect to base claims 1 and 38, Wright teaches methods for preparing highly purified AV vector formulations (abstract).

With respect to steps (a-b), Wright teaches harvesting cells that includes recombinant AAV and concentration the harvest (claim 1, steps a-b). 

With respect to steps (c-e), Wright teaches lysing the cells to from a lysate and filtering the lysate (claim 1, steps c-d). 

With respect to steps (f and h), Wright teaches purifying the AAV particles by ion exchange column chromatography (claim 1, step e). Wright teaches that in preferred embodiments the AAV particles are purified using one or more sequential steps involving cation and/or anion exchange chromatography. (¶53). Wright teaches that the anion and cation exchange chromatography resins may be used in various combinations for example a two sequential step anion-cation chromatography sequence (¶54). 

With respect to step (i), Wright teaches filtering the collected viral particles (claim 1, step (g) 

With respect to claims 2 and 39, Wright teaches as noted supra filtering the collected viral particles from the second chromatography step. 

With respect to claims 3 and 42, Wright teaches that the lysing of cells is by microfluidization (claim 1, step (c)).

With respect to claims 12 and 49, Wright teaches formulating purified AAV particles with surfactant (claim 1, step (h)).

With respect to claims 17 and 54, Wright teaches washing of the cation exchange column with a surfactant prior to elution (¶74).

With respect to claims 20 and 57, Wright teaches that the AAV particles can be purified on the AEX using an appropriate buffer which are well known in the art such as Bis-Tris and that to elute the sample, the ionic strength of the starting buffer is increased using a salt such as NaCl (¶59). Wright teaches that one example is treating the AEX column with a low salt concentration of NaCl and that to elute the column is then treated with a higher salt concentration such as NaCl (¶61). 

With respect to claims 22 and 59, Wright teaches that suitable buffers for elution of the AAV particles cation exchange include sodium phosphate containing a salt such as NaCl (¶56). 

With respect to claims 27-31 and 65-68, Wright teaches that the AAV vector comprises a transgene encoding a therapeutic protein (¶s10). Wright teaches that the transgene can include a siRNA or a growth hormone as well as IL-1 and factor V (¶46-48). 

With respect to claims 37 and 74, Wright teaches that the AAV vectors purified include AAv1 (¶12). 

Differences with claimed invention

Wright does not specifically teach step (d) treating the lysate to reduce contaminating nucleic acid in the lysate prior to the AEX or CEX exchange chromatography step such as with a nuclease to reduce the contaminating nucleic acid (claims 6 and 43). However, Wright does teach that during the first chromatography step a wash is conducted with a nuclease (¶74). 

The prior art teachings also differ from the claimed invention in the recitation that size exclusion column chromatography occurs in between the AEX-CEX (base claim 1) or CEX-AEX steps (base claim 38).

The teachings also differ in the recitation that the eluate from the size exclusion chromatography/second column step is with an aqueous buffered acetate solution (claim 10 and 47).

The teachings also differ in the exclusion of a step of cesium chloride gradient ultracentrifugation from the process (claims 27 and 64). 

Wadsworth teaches that traditionally AAV has been purified form cell lysates using CsCl gradients but that this approach is not likely to be useful in large-scale manufacturing. Accordingly Wadsworth teaches that the preferred method for the purification of rAAV includes treatment of virally infected cell lysates with a nuclease followed by ion exchange chromatography (abstract).

Kotin teaches a combination of anion exchange chromatography and gel filtration chromatography to purify recombinant AAV particles to near homogeneity (abstract). 

Sanulski teaches that most companies have already moved away from the conventional academic procedures, which use CsCl density centrifugation and are purifying viral vectors by column chromatography with ion-exchange and/or size-exclusion columns (p. 587, 1st ¶). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted a procedure for the purification of AAV which includes the steps of cell harvest, lysis, IEX , and filtration as taught by Wright, the same procedure where a nuclease is introduced following lysis, a size exclusion column chromatography step in between the two ion exchange chromatography steps and to also have performed the procedure without the use of cesium chloride gradient ultracentrifugation form the process. 

Those of skill in the art would have had reason to do so because both Wadsworth and Sanulski teaches that it was well-known in the art to move away from purifying AAV using CsCl density centrifugation to processes which include IEX and/or size-exclusion columns. There would also be a reasonable expectation of success of combining a size exclusion chromatography step following an IEX chromatography step given Kotin’s teaches that AEX and gel filtration chromatography can be used to purify recombinant AAV particles to near homogeneity. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Note too that while the combination of references may not precisely teach the ordering of the steps as currently claimed (e.g., CEX-SEC-AEX), it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see also MPEP 2144.04, citing also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps) and In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


7.  Claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 33-39, 42-43, 49, 54, 57, 59, 64-68, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above.

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings differ in the recitation that the method recovers about 40-70% of the total rAAV vector particles from the harvest step (a) or concentration harvest step (b) (claims 33 and 70), the method produces rAAV vector particles having a greater purity than rAAV vector particles purified by AAV affinity column purification (claims 34 and 71) or by an AAV affinity column combined with an AEX (claims 35 and 72) or by AAV affinity column combined with an AEX and a CEX (claims 36 and 73). 

Wright which is discussed supra further teaches that the use of column chromatography can achieve efficient purification of AAV particles from most other impurities present in the crude harvest (¶54).

Wadsworth also teaches that purification of rAAV particles from crude cellular lysates using column chromatography exclusively was able to achieve greater than 90% pure, free of any detectable contaminating adenovirus (p. 444, “Results”). 

Kotin also teaches that the combination of AEX and gel filtration chromatography was able to purify rAAV-5 particles to near homogeneity (0. 116, 1st ¶).

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the combined references teach the currently claimed purification scheme which includes the steps of harvesting cells that include rAAV, lysis, adding a nuclease, ion exchange such as various combination of CEX/AEX and AEX/CEX as well as combining SEC with the IEX chromatography. The general conditions of the claim are accordingly considered taught. In addition, the references teach a high degree of purity of the AAV particles. Accordingly and in absence of evidence to the contrary, those of skill in the art would be motivated to look to the combined references for determining optimal conditions and have considered that the skill artisan would have a reasonable expectation of success in achieving the currently claimed purity limitations.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 1-2, 5-6, 8, 12, 17, 20, 22, 27-31, 37-39, 42-43, 45, 49, 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above.

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings differ in the recitation that said filtering said clarified lysate is via a filter having a pore diameter of between about 0.1-0.8 microns, inclusive (claims 8 and 45).

However, Wadsworth further teaches that following resuspension of the harvested cells and treatment with benzonase, which is the nuclease, the resulting lysate was filtered through a 0.8 um Millex HV filter before chromatography (p. 445 last 2 lines and spanning to p. 446, lines 1-5). 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included filtering a lysate with a filter having a diameter of 0.1-0.8 microns in a purification scheme of AAV purification which includes lysis of  harvested cells as taught by Wright. Those of skill in the art would have had reason to do so because Wadsworth teaches using filters of 0.8 um for filtering resulting lysates in the purification of AAV. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  Claims 1-2, 5-6, 9, 12, 17, 20, 22, 27-31, 37-39, 42-43, 46, 49, 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above, and further in view of the GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016).

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings further differ in the recitation that diluting said clarified lysate is with an aqueous buffered acetate solution (claim 9 and 46).

The GE manual teaches starting buffer for exchanger which include sodium acetate (p. 62 mono S HR 5/5; p. 104 Capto S/strong cation exchanger –start buffer which includes 50 mM sodium acetate, pH 4.8 per p. 106/Fig. 3.39; Fig. 3.41 purification of Mab using Capto S impact; p. 108 –start buffer which includes sodium acetate.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included a dilution of the clarified lysate prior to a first cation exchange column as taught by Wright (see ¶53) with an aqueous buffered acetate solution. Those of skill in the art would have had reason to do so because the GE manual teaches that start buffers prior to CEX include sodium acetate. Accordingly, one of skill in the art would have been motivated to dilute the lysate taught by Wright with sodium acetate prior to operation of the CEX . The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


10.  Claims 1-2, 5-6, 10, 12, 17, 20, 22, 27-31, 37-39, 42-43, 47, 49, 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above, and further in view of Goletz et al. (EP 2325194).

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings further differ in the recitation that diluting of said second column eluate from the step (g) which is the SEC chromatography step, is with an aqueous buffered acetate solution (claims 10 and 47)

Goletz teaches performance of size exclusion chromatography using buffers such as ammonium acetate (¶40-45). (not that Goletz teaches at ¶44 that these product contacting buffer include the elution buffer)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have diluted the second column eluate which is the size exclusion column chromatography of stop (g) with an aqueous buffered acetate solution. Those of skill would be motivated to do so because Goletz teaches performing size exclusion chromatography with buffers that include acetate.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  Claims 1-2, 5-6, 12-13, 17, 20, 22, 27-31, 37-39, 42-43, 49, 51, 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above, and further in view of Qu et al. (J of Virological Methods, 2011).

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings also differ in the recitation that the AEX step (f) includes polyethlene glycol (PEG) modulated column chromatography (claims 13 and 51).

Qu teaches polyethlene glycol (PEG) modulated chromatography process for purification of AAV vectors. Qu teaches that inclusion of PEG in chromatography buffers modulated rAAV9 elution profiles in a manner that resulted in significantly improved resin binding capacity, vector purity and yield. (abstract). Qu teaches several ion exchange resins were evaluated for the purification of rAAV9 including both anion and cation exchange resins (section 2.2). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the AEX chromatography step (f) as a PEG modulated column chromatography in a method of AAV purification as taught by Wright. Those of skill in the art would be motivated to do so because Qu teaches that includes of PEG in chromatography buffers such as AEX buffers modulate AAV elution profiles which result in various advantages. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


12.  Claims 1-2, 5-6, 12, 16-17, 20, 22, 27-31, 37-39, 42-43, 49, 53- 54, 57, 59, 64-68, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0072548, IDS ref), in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), as applied to claims 1-2, 5-6, 12, 17, 20, 22, 27-31, 37-39, 42-43, 49, 54, 57, 59, 64-68, and 74 above, and further in view of Zanette et al. (US 5,981,716).

The prior art teachings of Wright, Wadsworth, Kotin and Samulski are discussed above.

The teachings also differ in the recitation that the AEX step (f) includes washing said column with an aqueous surfactant solution prior to elution of said rAAV vector particles form the column (claims 16 and 53).

Zanette teaches anion exchange resins which are performed with a wash that includes a surfactant such as Tween 20 prior to elution. (column 3, lines 20-25; column 6, lines 29-34)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included a wash step with a surfactant during AEX chromatography step (f) in a method of AAV purification which includes AEX as taught by Wright. Those of skill in the art would be motivated to do so because Zanette teaches that including surfactant in AEX washes was known in the art.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Double Patenting
13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 18, 21-25 and 28-31of US  Patent No: 11,261,463, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/538,664 claim the same method of purifying AAV vector particles which includes the steps of lysing host cells which include the AAV vector particles, applying the lysates to a CEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to AEX where the AAV particles bind to the column, eluting the particles and collecting them. 
While the ‘664 does not claim that AEX occurs before the CEX or that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘664 would also be obvious as has been discussed supra in view of the above secondary references. 
15.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-6, 9-10, 15-16, 19-21, 25, 31, 33, 41-47, 50-51, 54, 56, 58, 61 and 63 of US  copending Application No. 16/627,227, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/627,227 claim the same method of purifying AAV vector particles which includes the steps of lysing host cells which include the AAV vector particles, applying the lysates to a CEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to size exclusion column chromatography (SEC) followed by eluate to AEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claim 2). The ‘227 also claims the steps where AEX precedes the SEX column (see claim 4). Many of the dependent claim limitations such as diluting the eluate of step (f) with an aqueous buffered phosphate solution are contained in the ‘227 (see for example claim 16). The additional limitations claimed in the current application which are not claimed by the 2274 would also be obvious as has been discussed supra in view of the above secondary references. 
16.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-27 of US  copending Application No. 17/579,281, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 17/579,281 claim the same method of purifying AAV vector particles which includes the steps of lysing host cells which include the AAV vector particles, applying the lysates to a CEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to AEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claim 18)
While the ‘281 does not claim that AEX occurs before the CEX or that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘664 would also be obvious as has been discussed supra in view of the above secondary references. 
17.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US  Patent No. 6,593,123, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘123 claim the same method of purifying AAV vector particles which includes the steps of lysing host cells which include the AAV vector particles, applying the lysates to a AEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to CEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claim 1). The ‘123 also claims the reverse procedure where CEX precedes the AEX (see claim 20). 
While the ‘123 does not claim that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘123 would also be ob6ious as has been discussed supra in view of the above secondary references. 
18.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-8 of US  Patent No. 8,137,948, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘948 claim the same method of purifying AAV vector particles which includes the steps of lysing host cells which include the AAV vector particles, applying the lysates to a AEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to CEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claims 1-3). 
While the ‘948 does not claim that the CEX precedes the AEX or that that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘948 would also be obvious as has been discussed supra in view of the above secondary references. 
19.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-11 of US  Patent No. 9,528,126, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘126 claim the same method of purifying AAV vector particles which includes the steps of applying an AVV preparation that includes the AAV particles to a CEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to AEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claim 1). 
While the ‘123 does not claim that the AEX precedes the CEX or that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘126 would also be obvious as has been discussed supra in view of the above secondary references. 
20.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-14 of US  Patent No. 7,261,544, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘544 claim the same method of purifying AAV vector particles which includes the steps of applying an AVV preparation that includes the AAV particles to a CEX under conditions where the AAV particles bind, eluting the AAV particles and applying the AAV to AEX where the AAV particles bind to the column, eluting the particles and collecting them. (see claim 1). 
While the ‘544 does not claim that the AEX precedes the CEX or that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘544 would also be obvious as has been discussed supra in view of the above secondary references. 
21.  Claim 1-2, 5-6, 8-10, 12-13, 16-17, 20, 22, 27-31, 33-39, 42-43, 45-57, 49-51, 53-54, 57, 59, 64-68, and 70-74 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US  Patent No. 9,408,904, in view of Wadsworth et al. (J Gene Medicine, 2000), Kotin et al. (J Virological Methods 2003) and Samulski et al. (Nature Medicine, 1999), GE Healthcare Manual “ion Exchange Chromatography”, 2006-2016), Goletz et al. (EP 2325194), Qu et al. (J of Virological Methods, 2011) and Zanette et al. (US 5,981,716). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘904 claim the same method of purifying AAV vector particles which includes the steps of harvesting cells that include the AAV vector particles, lysing the cells, filtering and subjecting the clarified lysate to IEX. 
While the ‘904 does not claim the particular IEX sequences such as CEX-AEX or AEX-CEX or that a size exclusion column chromatography (SEC) step occurs in between the IEX steps, these steps would be obvious as has been discussed supra in view of Wright, Wadsworth, Kotin, and Samulski. The additional limitations claimed in the current application which are not claimed by the ‘904 would also be obvious as has been discussed supra in view of the above secondary references. 
22.  No claim is allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 6, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644